DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 6, 9, 10, 12 and 15 are allowed.
The closest reference is Miller (US 2019/0056313) which discloses a system (500) comprising: a first laser beam (i.e., pump beam) comprising a pulsed laser emanating from the instrument propagates in the air (abstract); a second laser beam (i.e., probe beam) used to probe target sample (par. [0012] and [0024]) by transient absorption spectroscopy (par. [0045]); and a detector (504). However, Miller fails to teach limitations “wherein the second laser beam is collinear with the first laser beam or is projected to the same spot on the object that scatters the light causing some of the photons produced by the second laser beam to propagate upon scattering along the first laser beam but in a reverse direction” and “a detector, the detector detecting the back-scattered light of the second laser beam and analyzing it for characteristic absorption wavelengths that identify molecular compounds in a vapor”.
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 10.
As to claims 1 and 10, the prior art of record, taken alone or in combination, fails to disclose or render limitations “wherein the second laser beam is collinear with the first the detector detecting the back-scattered light of the second laser beam and analyzing it for characteristic absorption wavelengths that identify molecular compounds in a vapor”, in combination with the rest of the limitations of claims 1 and 10.
	Claims 6, 9, 12 and 15 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            June 15, 2021